Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report ( Date of Earliest Event Reported ) : January 26, 2009 Quest Diagnostics Incorporated (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation) 001-12215 16-1387862 (Commission File Number) (I.R.S. Employer Identification No.) Three Giralda Farms Madison, NJ (Address of principal executive offices) (Zip Code) (973) 520-2700 (Registrants telephone number, including area code ) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On January 26, 2009, Quest Diagnostics Incorporated (the Company) issued a press release announcing, among other things, its results for the quarter ended December 31, 2008 and the year ended December 31, 2008. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 8.01. Other Events On January 26, 2009, the Company issued a press release announcing that the Companys Board of Directors authorized the Company to repurchase $500 million of the Companys common stock. A copy of the press release is attached hereto as Exhibit 99.2 and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits d. Exhibit Press release of Quest Diagnostics Incorporated dated January 26, 2009, announcing, among other things, its results for the quarter ended December 31, 2008 and the year ended December 31, 2008. Press release of Quest Diagnostics Incorporated dated January 26, 2009, announcing that the Companys Board of Directors authorized the Company to repurchase $500 million of the Companys common stock. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. January 26, 2009 QUEST DIAGNOSTICS INCORPORATED By: /s/ Robert A. Hagemann Robert A. Hagemann Senior Vice President and Chief Financial Officer
